People v Koiki (2016 NY Slip Op 04732)





People v Koiki


2016 NY Slip Op 04732


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2013-05031
 (Ind. No. 4796/11)

[*1]The People of the State of New York, respondent,
vAdeola Koiki, appellant.


Lynn W. L. Fahey, New York, NY (Ronald Zapata of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Keith Dolan, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Riviezzo, J.), rendered March 7, 2013, convicting him of rape in the first degree, criminal sexual act in the first degree, sexual abuse in the first degree (two counts), menacing in the second degree, menacing in the third degree, and harassment in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes,  60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of rape in the first degree, criminal sexual act in the first degree, sexual abuse in the first degree (two counts), menacing in the second degree, menacing in the third degree, and harassment in the second degree (two counts) beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see  CPL 470.15[5]).
The defendant's remaining contention is partially unpreserved for appellate review and, in any event, without merit.
DILLON, J.P., BALKIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court